Citation Nr: 0739980	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension 
secondary to PTSD  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
case subsequently was transferred to the RO in Baltimore, 
Maryland, and that office forwarded the appeal to the Board.  

In September 2004, the veteran testified at a hearing in 
Washington, D.C. before a now-retired Veterans Law Judge 
(VLJ).  A transcript of this hearing is associated with the 
claims file.  By correspondence of September 2007 the veteran 
was informed that he was entitled to attend another hearing, 
as the VLJ who conducted his hearing had retired.  The 
veteran is shown to have essentially declined this 
opportunity.

The Board remanded this claim to the RO in July 2005.  A 
claim of entitlement to service connection for a right eye 
disorder was also remanded by the Board.  This issue was 
subsequently granted by the RO in June 2007; as such, 
appellate consideration of this matter is no longer 
appropriate.  

The record raises the issues of entitlement to an increased 
rating for right thigh gunshot wound residuals, entitlement 
to service connection for a right ankle disorder, secondary 
to a right thigh gunshot wound; and entitlement to service 
connection for post-traumatic stress disorder.  See VA Form 
21-526, received in December 2005.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate consideration.




FINDING OF FACT

Hypertension was neither manifested in service nor was it 
compensably disabling within one year following the veteran's 
separation from active duty, and the hypertension is not 
related to diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in-service, it 
may not be presumed to have been so incurred, and it is not 
related to the veteran's service connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2002 
correspondence, and in a January 2004 statement of the case 
(SOC) of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The SOC 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  A June 2006 supplemental SOC 
(SSOC) provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

Service medical records show that on February 1968 enlistment 
examination a blood pressure reading of 180/62 was noted.  He 
did not report a history of high blood pressure at that time.  
The report of the veteran's March 1970 separation examination 
shows a blood pressure reading of 122/88.  Essentially, the 
service medical records are silent as to findings associated 
with hypertension.  

An October 1970 VA examination report includes a blood 
pressure reading of 134/74.

A November 2000 private medical record shows that a diagnosis 
of new onset diabetes mellitus was provided.  

Service connection for diabetes mellitus was granted in a 
July 2001 rating decision.

The veteran was afforded a VA examination in March 2003.  
Type II diabetes and hypertension were both diagnosed.  

At a September 2004 hearing the veteran testified that he was 
first diagnosed with hypertension in 2000.  See page three of 
hearing transcript (transcript).  He added that he believed 
he was diagnosed with diabetes at approximately the same 
time.  See page six of transcript.  

As noted in the Board's July 2005 remand, a May 2003 addendum 
to the March 2003 VA examination indicates generally that 
"there is a strong relationship about hypertension occurring 
more often in diabetic patients according to recent 
literature."  The Board also commented on a September 2004 
note submitted by the veteran's private doctor which 
indicates that the veteran exhibited borderline high blood 
pressure as early as 1995, and his service-connected diabetes 
was diagnosed in 2000.  Hence, a VA examination was ordered.

An April 2006 medical opinion, supplied by the VA physician 
who had examined the veteran in the course of the above-
mentioned March 2003 VA examination, shows that the physician 
opined that that the veteran's hypertension was "not being 
aggravated" or the "result of" his service-connected 
diabetes.  The physician added that the onset of the 
hypertension was years earlier than the onset of the 
diabetes.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

It is not shown that hypertension was manifested or incurred 
or aggravated in service; the veteran does not allege 
otherwise.  Consequently, direct service connection for 
hypertension, i.e., on the basis that it became manifest in 
service and persisted, is not warranted.  Furthermore, there 
is no evidence that hypertension was manifest in the first 
postservice year so as to warrant consideration of 
presumptive service connection for hypertension as a chronic 
disease.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has hypertension.

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as diabetes mellitus is 
service-connected.

As for the final requirement, a nexus between diabetes 
mellitus and hypertension, as discussed above, an April 2006 
VA medical opinion, rendered by a physician who had 
previously had the opportunity to examine the veteran, 
indicated that hypertension was neither caused nor aggravated 
by his service-connected diabetes mellitus.

The earliest competent (medical) evidence of borderline high 
blood pressure dates from 1995.  See private physician note, 
dated in September 2004.  The year provided by the physician 
appears to be based on history provided by the veteran; the 
first clinical finding of hypertension on file is in 2000.  
Regardless, there is no continuity of hypertension-related 
complaints or symptoms prior to that time.  Such a lengthy 
lapse of time between service separation (1970) and the 
earliest documentation of any hypertension disability (1995) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The veteran's statements and testimony relating his current 
hypertension disability to his service-connected diabetes 
mellitus does not constitute competent evidence.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  Espiritu.

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.



ORDER

Entitlement to service connection for hypertension, to 
include secondary to diabetes, is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for hypertension secondary to a post traumatic 
stress disorder.  While the claim of entitlement to service 
connection for post traumatic stress disorder is currently 
unadjudicated, given the high probability of that disability 
being service connected in light of the veteran's combat 
service and post service diagnoses of post traumatic stress 
disorder; the Board must remand the inextricably intertwined 
question whether hypertension is caused or aggravated by post 
traumatic stress disorder.  

Therefore, this case is REMANDED for the following action:

The RO must adjudicate the claim of 
entitlement to service connection for 
post traumatic stress disorder.  Should 
this claim be granted, the RO should then 
address the claim of entitlement to 
service connection for hypertension 
secondary to post traumatic stress 
disorder.  The veteran is hereby notified 
that the Board cannot exercise appellate 
jurisdiction over any denial of 
entitlement to service connection for 
post traumatic stress disorder without a 
properly perfected appeal.  The RO is 
hereby instructed that should service 
connection for hypertension secondary to 
post traumatic stress disorder be denied, 
or if entitlement to service connection 
for hypertension otherwise remain denied, 
it must issue a supplemental statement of 
the case, and afford the appellant a 
reasonable opportunity to respond.
The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999 


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


